Citation Nr: 1421753	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan guaranty benefits.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant served in the United States Army from February to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 decision of a VA Home Loan Eligibility Center in Winston-Salem, North Carolina.  A notice of disagreement was filed in May 2011, a statement of the case was issued in May 2011, and a substantive appeal was received in July 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A certificate of eligibility for VA home loan guaranty benefits is granted to veterans who satisfy the basic entitlement criteria found at 38 U.S.C.A. § 5303A (West 2002).  These generally require 24 months of continuous active duty; however, an exception is when a person is discharged or released from active duty for a disability incurred or aggravated in the line of duty 38 U.S.C.A. § 5303A(b)(3)(B)).

The appellant submitted a September 1996 rating decision that reportedly established eligibility for loan guaranty benefits based on a finding that she incurred a disability in service and could have been discharged for this condition.  The September 1996 rating decision refers to a November 1982 rating decision in which service connection was established for a chronic right hip strain.  

The Veteran's claims folder is needed to determine her eligibility for home loan guaranty.  The record also does not include the May 3, 2011 notice of disagreement which is referenced in the May 2011 statement of the case.  The Board was unable to obtain these records administratively.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the temporary loan guaranty folder the following documents:

a)  the appellant's compensation claims folder;

b)  service treatment and personnel records;

c)  the November 1982 and September 1996 rating decisions;

d)  all documents pertaining to the appellant's compensation claim;

e)  the May 3, 2011 notice of disagreement.

2.  Then re-adjudicate the loan guaranty claim, including consideration of the 1996 rating decision.  

3.  If the benefit remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

